 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CECIL JEROME HATCHETT,                             No. 2:21-cv-00228 GGH P
12                       Petitioner,
13              v.                                       ORDER
14    KEN CLARK, Warden,
15                       Respondent.
16

17          Petitioner has filed an application to proceed in forma pauperis. ECF No. 8. Examination

18   of the in forma pauperis application reveals that petitioner is unable to afford the costs of suit.

19   Accordingly, the application to proceed in forma pauperis will be granted. See 28 U.S.C. §

20   1915(a).

21          However, petitioner has not filed his first amended petition in compliance with the court’s

22   order to show cause. ECF No. 6. Petitioner explains there has been difficulty in accessing the law

23   library in order to complete his amended petition. ECF No. 8. The undersigned will construe

24   petitioner’s request as a motion for extension of time. Accordingly, the court will grant petitioner

25   thirty (30) days to file his amended petition in light of the good cause shown.

26          In accordance with the above, IT IS HEREBY ORDERED that:

27          1. Petitioner’s motion to proceed in forma pauperis (ECF No. 8) is granted;

28          2. Petitioner’s request for an extension of time is granted;
                                                         1
 1          3. Petitioner shall file an amended petition within thirty days from the date of this order.

 2   Failure for petitioner to comply with this order within the deadline will result in a

 3   recommendation that this petition be dismissed for failure to prosecute; and

 4          4. The Clerk of the Court is directed to send petitioner the court’s form application for

 5   writ of habeas corpus.

 6   Dated: July 12, 2021
                                                 /s/ Gregory G. Hollows
 7                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
